Citation Nr: 0206252	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for residuals of a back injury.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO decided that new and material 
evidence adequate to reopen the claim of service connection 
for residuals of a back injury had not been submitted.
In March 2001, the Board found that the veteran's claim of 
service connection for residuals of a back injury was not 
reopened.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in May 2001, 
the Court vacated the Board's March 2001 decision and 
remanded the matter for readjudication consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 
Supp. 2001).


FINDINGS OF FACT


1.  All evidence requisite for equitable disposition of 
whether the veteran's claim for service connection has been 
reopened has been obtained and examined, and all due process 
concerns as to the development of the claim have been 
addressed.

2.  A January 1962 rating decision denied service connection 
for residuals of a low back injury.

3.  The veteran was notified of that determination by a 
letter dated later that month; he did not file a timely 
appeal.

4.  The evidence received since the January 1962 rating 
decision, when viewed with all the evidence, does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. § 1110, 1131, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156, 3.303, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence of Residuals of a Back Injury
 
The veteran argues that the evidence presented in support of 
reopening his claim of service connection for residuals of a 
back injury is not only new and material, but it is also 
sufficient to grant service connection for his condition when 
considered in the light of the entire record.  He claims that 
he developed this back disability after sustaining two back 
injuries during military service.

In October 1961, the veteran filed a claim for service 
connection for a back injury.  A January 1962 rating decision 
denied service connection for spina bifida occulta as a 
constitutional or developmental abnormality, which is not a 
disability under the law concerning VA compensation benefits.  
Service connection was granted for conversion reaction with 
either low back syndrome or pain in coccyx (coccydynia), 
rated as noncompensable under Diagnostic Code 9402.  A letter 
dated January 24, 1962 informed the veteran that service 
connection had been granted for "low back syndrome 
(cuccydynia)" (sic), and that service connection had been 
denied for spina bifida occulta.  A timely appeal was not 
initiated after the veteran was notified of that decision in 
January 1962.   

The evidence considered by the RO for the January 1962 rating 
decision included service medical records, which show that 
the veteran wore back support in 1961 when he injured his 
back while lifting a heavy object.  The November 1961 VA 
Compensation and Pension examination report stated that the 
veteran had marked pain in the coccyx area, low back syndrome 
with a strong functional component, and spina bifida.  A 
diagnosis of coccydynia was noted in the examination report 
as well.  "Coccydynia" or "coccygodynia" refers to pain in 
the coccyx and neighboring region.  See Dorland's Illustrated 
Medical Dictionary 347 (28th ed. 1994).

In an August 2000 statement, the veteran's representative 
argued that the veteran had been subject to severance of 
service connection without the benefit of due process.  The 
January 1962 rating decision granted service connection for 
conversion reaction with either low back syndrome or pain in 
coccyx (coccydynia), rated under Diagnostic Code 9402, which 
is for a psychiatric disorder.  This remained unchanged until 
a July 1996 rating decision assigned a 30 percent rating for 
dysthymic disorder (previously rated as conversion reaction 
with pain in coccyx under Diagnostic Code 9402).  A March 
1999 rating decision again re-named the service connected 
disability, this time as dysthymic disorder with history of 
low back syndrome or conversion reaction (coccydynia) and 
continued the 30 percent disability evaluation under 
Diagnostic Code 9433. 

The record establishes that service connection was granted in 
1962 for a psychiatric disorder, one of the manifestations of 
which was pain in the coccyx or "low back syndrome", and 
that service connection remains in effect for a psychiatric 
disorder with a history of pain in the coccyx or "low back 
syndrome."  Thus, service connection has not been severed 
for any disability.  It must be emphasized that service 
connection was granted for a psychiatric disorder, one of the 
manifestations of which was pain, not for a physical disorder 
of the back.  

The veteran attempted to reopen his claim for service 
connection in August 1998.  His claim may only be reopened 
and considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed.Cir. 
1996).  Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board 
has the authority to determine on a de novo basis whether a 
claim had been properly reopened.  The Board will determine 
whether new and material evidence has been received with 
respect to this claim. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Section 3.156(a) was amended, 
effective August 29, 2001, for the purpose of redefining what 
constitutes new and material evidence to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration".  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Basically, the Board is 
examining whether the newly presently is probative of the 
issue at hand.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995).  Material evidence is evidence that is probative or 
tends to prove, or actually proves an issue.  See Timberlake 
v. Gober, 14 Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  

The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 153 
F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  The Federal Circuit held that new evidence is 
material as long as it is important enough that it would be 
unfair for the VA not to consider it when deciding the merits 
of the claim.  New evidence that "merely contribute[d] to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability" could also be 
considered material even "where it will not eventually 
convince the Board to alter its rating decision."  See Hodge 
v. West, supra.  

If all three tests are satisfied, the veteran's claim must be 
reopened. 

Records submitted after the January 1962 rating decision 
include VA outpatient treatment records and statements from 
the veteran concerning his disability.  

Records submitted after the last final rating decision in 
January 1962 are considered new.  The veteran submitted a 
December 1998 statement detailing his inservice accidents and 
back injuries.  VA outpatient treatment reports from May and 
October 1999 state that the veteran has some degenerative 
changes in the L5-S1 spine.  A July 1999 VA outpatient 
examination report states that the veteran complained of 
frequent falls.  In the same examination report, the 
physician noted that the veteran's frequent non-injurious 
falls were caused by contributing factors like Parkinson's 
disease, dizziness, decreased vision and balance, and 
possible early sensory changes.  This evidence is new, as it 
was not previously of record.  However, it is not considered 
material because there is nothing these reports that would 
associate an acquired degenerative back disability with the 
veteran's active service.  Most of the new evidence of record 
pertains to an unrelated condition.

After reviewing the record, the Board concludes that the 
evidence, namely the VA outpatient treatment records, is new 
but not material.  It is not so significant that that it must 
be considered in order to fairly decide the merits of the 
claim.  No additional evidence contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  No new and material evidence 
has been received to reopen the veteran's claim for service 
connection for residuals of a back injury.    

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The RO advised the veteran of the applicable laws and of the 
evidence necessary to reopen his claim in a Supplemental 
Statement of the Case issued in August 1999.  The veteran has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
record still does not contain new and material evidence 
needed to reopen the veteran's claim for service connection 
for residuals of a back injury.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.


ORDER

New and material evidence was not received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

